Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is in response to the claims filed 6/20/2022.  Claims 1, 2, 5, 7, 12 and 13 are amended. Claims 15-19 are new.  Claims 1-19 are pending and examined.

Duplicate Claim Warning
Applicant is advised that should claim 3 be found allowable, claim 19 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 12-14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polzin “Development, Demonstration, and Analysis of an Integrated Iodine Hall Thruster Feed System” in view of Matticari “New Generation Propellant Flow Control components for Electric Propulsion: Status of Achievements at Alcatel Alenia Space Italia/Laben-Proel”
Regarding claim 1, Polzin teaches a termo-capillary device (proportional flow control valves (page 2 “… The iodine propellant feed system that we are primarily concerned with in this paper consists of several components. The tubing consists of 6.35 mm (quarter-inch) diameter Hastelloy c276 and is welded throughout. Hastelloy has been selected owing to its high corrosion resistance when exposed to iodine vapor. The propellant tank is also fabricated from Hastelloy and is sealed with an o-ring at the cap. There are two VACCO proportional flow control valves (PFCVs), providing control of the flow to the cathode (PFCV-C) and the thruster (PFCV-A, anode). ... An Inconel bellows is used to allow the lateral removal of the tank lid so that iodine can be loaded into the system after it is completely assembled”) see also Fig. 1) for regulating a flow rate (via the proportional flow control valves see page 2 cited supra) of propellant fluid (sublimated Iodine see page 1 “The design of an in-space iodine-vapor-fed Hall effect thruster propellant management system is described”) for an electric thruster (Hall thruster, see page 1 cited infra), wherein said device comprises a nickel-based alloy (Inconel 625 and Hastelloy c276 per page 2 cited supra, see Special Metals “Inconel Alloy 625” Table 1 which shows Inconel 625 is a nickel-based Alloy and see SANDMEYER STEEL COMPANY "Specification Sheet: Alloy C276" Chemical Analysis which shows Hastelloy c276 is a nickel-based alloy)
Polzin does not teach wherein the device is of a thermo-capillary device type comprising at least one capillary duct that is electrically conductive and capable of regulating the flow rate of thef propellant fluid under the action of a change in temperature of the at least one capillary duct. 
Matticari (Fig. 29b. page 11) teaches a device combining a proportional valve (PV) with a thermo-capillary device (LPC) comprising at least one capillary duct (page 10 Fig. 25 a, b, c, Thermo-capillary coil) that is electrically conductive (“page 10, the basic development uses very small (50-100 m diameter) stainless steel tube”) and capable of regulating the rate of flow of propellant fluid under the action of a change in temperature of the duct (see page 11 Fig. 28a and 28b).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Polzin so as to include the thermocapillary of Matticari in the device for regulating a flow of propellant fluid since Matticari teaches the that a device for regulating a flow of propellant fluid for a thruster may comprise, interchangeably, either a proportional valve or a thermo-capillary and a proportional valve.
Polzin in view of Matticari as discussed above does not teach wherein said at least one capillary duct comprises a nickel-based alloy.
Polzin teaches making the propellant feed system out of a nickel-based alloy (page 1 “Materials have been selected for the entire feed system that can chemically resist the iodine vapor, with the design now featuring Hastelloy or Inconel for almost all the wetted components”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Polzin in view of Matticari so as to also make the capillary-duct entirely out of a nickel based alloy (Hastelloy c276 or Inconel 625 since) to provide the advantage of a capillary duct chemically resistant to iodine vapor.
Regarding claim 2, Polzin in view of Matticari teaches the invention as discussed above.
Polzin in view of Matticari as discussed above also teaches wherein said at least one capillary duct consists of the nickel-based alloy. 
Regarding claim 3, Polzin in view of Matticari teaches the invention as discussed above.
Polzin in view of Matticari as discussed above also teaches wherein the nickel-based alloy comprises at least one element selected from chromium, iron, manganese, copper, niobium and molybdenum (see Special Metals “Inconel Alloy 625” cited supra). 
Regarding claim 4, Polzin in view of Matticari teaches the invention as discussed above.
Polzin in view of Matticari as discussed above also teaches wherein the nickel-based alloy comprises iron (see Special Metals “Inconel Alloy 625” cited supra). 
Regarding claim 5, Polzin in view of Matticari teaches the invention as discussed above.
Polzin in view of Matticari as discussed above also teaches wherein an iron content is less than or equal to 10% of the weight of the alloy (see Special Metals “Inconel Alloy 625” cited supra). 
Regarding claim 6, Polzin in view of Matticari teaches the invention as discussed above.
Polzin in view of Matticari as discussed above also teaches wherein the nickel-based alloy comprises iron and chromium (see Special Metals “Inconel Alloy 625” cited supra). 
Regarding claim 7, Polzin in view of Matticari teaches the invention as discussed above.
Polzin in view of Matticari as discussed above also teaches wherein the nickel-based alloy is an alloy comprising at least 58% by weight of nickel, from 20 to 23% by weight of chromium and the iron content less than or equal to 5% by weight (see Special Metals “Inconel Alloy 625” cited supra). 
Regarding claim 12, Polzin in view of Matticari teaches the invention as discussed above.
Polzin further teaches an electric thruster (the Hall effect thruster per page 1 and Fig. 1 cited in the rejection of claim 1 supra) comprising the thermo-capillary device according claim 1. 
Regarding claim 13, Polzin in view of Matticari teaches the invention as discussed above.
Polzin in view of Matticari as discussed above also teaches wherein said electric thruster is a Hall effect plasma thruster (the Hall effect thruster per page 1 and Fig. 1 cited in the rejection of claim 1 supra). 
Regarding claim 14, per the rejection of claim 12 supra, Polzin in view of Matticari teaches electric thruster according to claim 12.
Polzin in view of Matticari as discussed above does not teach combining the electric thruster with a satellite.
Polzin teaches that iodine Hall effect thrusters can provide high impulse propulsion for CubeSats (page 1 “Recently, work has been performed investigating the use of iodine as a propellant for Hall-effect thrusters (HETs) that could subsequently be used to provide a high specific impulse to path to CubeSat propulsion”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Polzin in view of Matticari so as to provide the Hall effect thruster of Polzin on a CubeSat to provide the benefit of a CubeSat having high specific impulse propulsion.
Per the rejection of claim 3 supra, Polzin in view of Matticari teaches the limitations of claim 19.
Regarding claim 15, Polzin in view of Matticari teaches the invention as discussed above.
Polzin in view of Matticari as discussed above also teaches wherein the nickel-based alloy comprises at least 50% by weight of nickel (Hastelloy C276 is more than 50% by weight nickel).
Regarding claim 16, Polzin in view of Matticari as discussed above also teaches
The recitation of “wherein the propellant fluid is Xenon or Krypton” has been construed as a recitation of the material worked upon by the thermo-capillary device.  As such the recitation does not further limit apparatus claim 1 from which claim 16 depends. See MPEP 2115 the "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polzin in view of Matticari, Rolled Alloys "RA 602 CA Chosen For Muffle For Tool Steel Hardening", and Crook "CORROSION RESISTANT NICKEL ALLOYS" 
Regarding claims 8, Polzin in view of Matticari teaches the invention as discussed above.
Polzin in view of Matticari as discussed above does not teach wherein the nickel-based alloy comprises as a percentage by weight, from 24 to 26% of chromium, from 0.15 to 0.25% of carbon, from 1.8 to 2.4% by aluminium, from 0.1 to 0.2% of titanium, from 0.05 to 0.12% of yttrium, from 0.01 to 0.10% of zirconium, at most 0.15% of manganese, at most 0.5% of silicon, at most 0.1% of copper, from 8 to 11% of iron, the remainder being nickel.
Rolled Alloys teaches on page 1 a nickel-based alloy comprising as a percentage by weight, from 24 to 26% of chromium, from 0.15 to 0.25% of carbon, from 1.8 to 2.4% by aluminium, from 0.1 to 0.2% of titanium, from 0.05 to 0.12% of yttrium, from 0.01 to 0.10% of zirconium, at most 0.15% of manganese, at most 0.5% of silicon, at most 0.1% of copper, from 8 to 11% of iron, the remainder being nickel.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Polzin in view of Matticari with Rolled Alloys so as to substitute RA 602 CA for the Hastelloy c276 and Inconel Alloy 625 since it has been held that it is an obvious extension of prior art principles to perform a simple substitution of one known element for another (to substitute the nickel chromium alloy RA 602 CA for the nickel chromium alloys Hastelloy c276 and Inconel Alloy 625)  to obtain predictable results (nickel chromium alloys are known to be oxidation resistant high temperature alloys see Crook (page 39 “Early experiments involving the addition of chromium to nickel not only resulted in materials resistant to oxidizing acids, but also paved the way for the development of a wide range of oxidation resistant high-temperature alloys. Indeed, some of the first Ni-Cr materials were, and still are, used for heating elements in domestic appliances”)), KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (ABCD)

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polzin in view of Matticari, Haynes International “Haynes 214 Alloy Nominal Composition” (herein after referred to as Haynes 214, and Crook 
Polzin in view of Matticari as discussed above does not teach wherein the nickel-based alloy comprises as a percentage by weight, 16% of chromium, 4.5% of aluminium, 3% of iron, at most 2% of cobalt, at most 0.5% of manganese, at most 0.5% of molybdenum, at most 0.5% of titanium, at most 0.5% of tungsten, at most 0.15% of niobium, at most 0.2% of silicon, at most 0.1% of zirconium, 0.04% of carbon, at most 0.01% of boron, 0.01% of yttrium, the remainder being nickel.
Haynes International teaches on page 1 a nickel-based alloy comprising as a percentage by weight, 16% of chromium, 4.5% of aluminium, 3% of iron, at most 2% of cobalt, at most 0.5% of manganese, at most 0.5% of molybdenum, at most 0.5% of titanium, at most 0.5% of tungsten, at most 0.15% of niobium, at most 0.2% of silicon, at most 0.1% of zirconium, 0.04% of carbon, at most 0.01% of boron, 0.01% of yttrium, the remainder being nickel.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Polzin in view of Matticari with Haynes 214 so as to substitute Haynes 214 Alloy for the Hastelloy c276 and Inconel Alloy 625 since it has been held that it is an obvious extension of prior art principles to perform a simple substitution of one known element for another (to substitute the nickel chromium Haynes 214 Alloy for the Hastelloy c276 and Inconel Alloy 625 nickel chromium alloys)  to obtain predictable results (nickel chromium alloys are known to be oxidation resistant high temperature alloys see Crook (page 39 “Early experiments involving the addition of chromium to nickel not only resulted in materials resistant to oxidizing acids, but also paved the way for the development of a wide range of oxidation resistant high-temperature alloys. Indeed, some of the first Ni-Cr materials were, and still are, used for heating elements in domestic appliances”)), KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (ABCD)

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polzin in view of Matticari, Haynes International “Haynes 230 Alloy Nominal Composition” (herein after referred to as Haynes 230, and Crook 
Polzin in view of Matticari as discussed above does not teach wherein the nickel-based alloy comprises as a percentage by weight, 22% of chromium, 14% of tungsten, 2% of molybdenum, at most 3% of iron, at most 5% of cobalt, 0.5% of manganese, 0.4% of silicon, at most 0.5% of niobium, 0.3% of aluminium, at most 0.1% of titanium, 0.1% of carbon, 0.02% of lanthanum, at most 0.015% of boron, the remainder being nickel.
Haynes 230 teaches on page 1 a nickel-based alloy comprising as a percentage by weight, 22% of chromium, 14% of tungsten, 2% of molybdenum, at most 3% of iron, at most 5% of cobalt, 0.5% of manganese, 0.4% of silicon, at most 0.5% of niobium, 0.3% of aluminium, at most 0.1% of titanium, 0.1% of carbon, 0.02% of lanthanum, at most 0.015% of boron, the remainder being nickel.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Polzin in view of Matticari with Haynes 230 so as to substitute Haynes 230 Alloy for the Hastelloy c276 and Inconel Alloy 625 since it has been held that it is an obvious extension of prior art principles to perform a simple substitution of one known element for another (to substitute the nickel chromium alloy Haynes 230 Alloy for the nickel chromium alloys Hastelloy c276 and Inconel Alloy 625)  to obtain predictable results (nickel chromium alloys are known to be oxidation resistant high temperature alloys see Crook (page 39 “Early experiments involving the addition of chromium to nickel not only resulted in materials resistant to oxidizing acids, but also paved the way for the development of a wide range of oxidation resistant high-temperature alloys. Indeed, some of the first Ni-Cr materials were, and still are, used for heating elements in domestic appliances”)), KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (ABCD)

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polzin in view of Matticari and Vial 2015/0000250
Regarding claim 11, Polzin in view of Matticari teaches the invention as discussed above.
Polzin in view of Matticari as discussed above does not teach wherein said at least one capillary duct is connected to an electric current source.
Vial teaches wherein a thermo-capillary capillary duct (11) is connected to an electric current source (12) ([0015] By way of example, said heater element is a thermocapillary tube providing heating as a function of the magnitude of heating current flowing through said thermocapillary tube).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Polzin in view of Matticari with Vial’s teachings on heating thermo-capillary capillary ducts by connecting them to a current source since it has been held that it is an obvious extension of prior art principles to perform a simple substitution of one known element  for another (substituting the direct heating of the capillary tube via an applied current for the separate thermo-capillary heater of Matticari) to obtain predictable results (since both means of heating the thermo-capillary capillary ducts are capable of controlled heating of the thermo-capillary capillary ducts, both means are capable of providing the controlled heating required for the proper flow regulating function of the thermo-capillary capillary ducts as taught by Matticari); KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (ABCD)

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polzin view of Matticari, Hofer 8,407,979, Szabo 2013/0026920, and Marchandise 2013/0200219.
Regarding claim 17, Polzin view of Matticari as discussed above does not teach wherein the electric thruster comprises: a central hub extending about a main longitudinal axis, a central magnetic winding surrounding the central hub, an annular inner wall surrounding the central winding, an annular outer wall surrounding the annular inner wall, wherein the annular inner wall and the annular outer wall delimiting an annular discharge channel extending about the main longitudinal axis, a several peripheral magnetic windings having an axis parallel to the main longitudinal axis and the several peripheral magnetic windings are arranged all around the annular outer wall, an anode configured to be used as a distributor for the injection of gas molecules in the annular discharge channel, a cathode arranged at an outside of the several peripheral magnetic windings, a supply system.
Hofer (Fig. 1A) teaches an electric thruster (10) comprising: a central hub (the pole around which 52 is wound) extending about a main longitudinal axis (X-X see Fig. 1A), a central magnetic winding (52) surrounding the central hub (see Fig. 1A), an annular inner wall (24) surrounding the central winding (see Fig. 1A and Fig. 72), an annular outer wall (22 and 24 form a unitary ceramic part, see Fig. 2 and [col. 3 ll. 49-51 “The discharge chamber 20 can be a coaxial, annular chamber that is defined between an inner wall 22 and an outer wall 24. The inner and outer walls 22, 24 can be made preferably of a ceramic materia”]) surrounding the annular inner wall (see Fig. 2), wherein the annular inner wall and the annular outer wall delimiting (see Fig. 1A) an annular discharge channel (50) extending about the main longitudinal axis (see Fig. 1A), a several peripheral magnetic windings (54) having an axis parallel to the main longitudinal axis (see Fig. 1A, the longitudinal axis of each 54) and the several peripheral magnetic windings are arranged all around the annular outer wall (see Fig. 1A), an anode (30) configured to be used as a distributor for the injection of gas molecules in the annular discharge channel (see Fig. 1A), a cathode (40) arranged at an outside of the several peripheral magnetic windings (see Fig. 1A), a supply system (32).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Polzin view of Matticari with Hofer’s Hall Thrusters since it has been held that it is an obvious extension of prior art principles to perform a simple substitution of one known element (the Hall Thruster of Polzin view of Matticari) for another (the Hall Thruster of Hofer) to obtain predictable results (the substitution is merely the substitution annular Hall thruster for another); KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (B)
Polzin view of Matticari and Hofer as discussed above does not teach the supply system having a low-pressure buffer tank and a high-pressure tank of ionisable gas connected to the low-pressure buffer tank, wherein the supply system comprises, downstream from the low-pressure buffer tank, the thermo-capillary device configured to a fine adjustment of the flow rate of the propellant fluid towards the anode and the cathode respectively.
Szabo teaches the supply system having a high-pressure tank of ionisable gas (12), wherein the supply system comprises, a thermo-capillary device (40) configured to a fine adjustment of the flow rate of the propellant fluid towards the anode (the anode of Polzin view of Matticari and Hofer is part of the plasma generator) and the cathode (31) respectively.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Polzin view of Matticari and Hofer with Szabo’s teachings on feed systems for Iodine propellant thrusters since it has been held that it is an obvious extension of prior art principles to perform a simple substitution of one known element (the valve based propellant control of Polzin) for another (the thermocapillary based propellant control of Szabo) to obtain predictable results (the substitution is merely the substitution one known iodine propellant supply system for another); KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (B)
Polzin view of Matticari, Hofer and Szabo does not teach a low-pressure buffer tank (2) connected and downstream from a high pressure buffer tank (1) and wherein a thermo-capillary device is downstream of the low-pressure buffer tank (4).
Marchandise teaches a Hall Thruster propellant supply system having a low-pressure buffer tank connected and downstream from to the high pressure buffer tank and wherein the thermo-capillary device is downstream of the low-pressure buffer tank
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Polzin view of Matticari, Hofer and Szabo with Marchandise to facilitate the provision of propellant to the Hall Thruster an appropriate pressure and finely controlled flow rate ([0018] The pressure in the high-pressure tank 1 varies from about 150 bars to about 1 bar; the pressure in the low-pressure buffer tank 2 varies in the range about 1.5 bars to 3 bars. [0022] Downstream from the low-pressure buffer tank 2, the feed system 50 has two stop valves V3 and V4, a redundant stop valve V1, and a thermocapillary mechanism 52 for providing fine adjustment of the flow rate of gas to the anode 26 and to the cathode 40, respectively).
Regarding claim 18, Polzin view of Matticari, Hofer and Szabo and Marchandise teaches the invention as discussed above.
Polzin view of Matticari, Hofer and Szabo and Marchandise as discussed above also teaches wherein the annular inner wall and the annular outer wall form an integral ceramic part.
Regarding claim 18, Polzin view of Matticari, Hofer and Szabo and Marchandise teaches the invention as discussed above.

Response to Arguments
Applicant’s arguments have been considered, but are not persuasive.
In particular, since as evidenced by Zurbach 2018/0119682 thermocapillary devices for controlling flow rate only require that the capillary duct be conductive and connected to a source of current so as to be heated by the joule effect ([0002] One means known to the person skilled in the art for regulating such a flow rate is a device known as a “thermocapillary” device, i.e. an electrically conductive capillary duct suitable for being connected to a source of electric current. Such an electric current flowing in the capillary duct causes it to be heated by the Joule effect, which heating changes the head loss due to the capillary duct and thus changes the mass flow rate of fluid passing along the capillary duct for a determined feed pressure). As such a change in material (stainless steel to the nickel based alloys taught by Matticari would be expected to retain thermocapillary function since the nickel based alloys are electrically conductive and heat via the Joule effect. As such, the combination of Polzin as modified by Matticari as discussed above teaches a thermo-capillary duct comprising a nickel-based alloy with the motivation being that such a thermo-capillary would be resistant to Iodine vapor.  Applicant’s arguments that “the person skilled in the art will have to carry out additional work and experimental tests to determine which element associated with nickel provides sufficient robustness to the capillary duct, in order to regulate the flow rate of a propellant fluid (namely Xenon or Krypton) under the action of a change in temperature. Indeed, changing material for the capillary duct involves changing all the physical parameters intrinsic of the capillary duct, and in particular the thermal and electric properties. Indeed, it was not obvious that the coupling of these properties makes it possible to respond to the operational constraints of the thermo-capillary without significantly impacting the actual definition of the device of the present invention” are arguments of the Attorney not supported by evidence. Per MPEP 2145 I. “The arguments of counsel cannot take the place of evidence in the record”. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Applicant’s regarding Ex Post Facto construction appear to be an assertion of hindsight reconstruction.  However all of the combinations were motivated as cited in the rejection supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741


/ARUN GOYAL/Primary Examiner, Art Unit 3741